           Case 1:03-cr-01492-JMF Document 190 Filed 02/08/21 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------------------------------------------
                                                                        X
                                                                        :
 UNITED STATES OF AMERICA,                                              :
                                                                        :   03-CR-1492-5 (JMF)
                            -v-                                         :
                                                                        :        ORDER
 MELVIN MARTINEZ,                                                       :
                                              Defendant.                :
                                                                        :
 ---------------------------------------------------------------------- :
                                                                        X

JESSE M. FURMAN, United States District Judge:

        On February 8, 2021, Defendant Melvin Martinez filed a motion for early termination of
supervised release. Docket No. 189. The motion has been assigned to the undersigned due to
the death of the Honorable Deborah A. Batts, the District Judge previously assigned to
Defendant’s case. It is hereby ORDERED that the Government shall file any opposition to that
motion by February 22, 2021. In its opposition, the Government shall note the Probation
Department’s position with respect to the motion. Defendant’s reply, if any, shall be filed by
March 8, 2021.

       The Clerk of Court is directed to mail a copy of this Order to Defendant at the following
address:

                                               Melvin Martinez
                                                 4303 K St.
                                           Philadelphia, PA. 19124

        SO ORDERED.

Dated: February 8, 2021
       New York, New York
